DETAILED ACTION
This action is in response to the application filed on 20 January 2021.
Claims 1-20 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,958,537 (the ‘537 Patent).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are not patently distinct from the claims of the ‘537 Patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-11, 13-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Heras et al (US Pub. 2011/0035188), herein after “Mart”.
Regarding claim 1, Mart discloses a method, comprising: 
associating, with each of a plurality of time periods, values of a plurality of computing system parameters (fig. 1, step S1 provide time series data for time series parameter P1, first time periods T1, T2; fig. 2, steps S1, S2, time series data for at least two first time periods); 
associating, with each of the computing system parameter values, a minimum value, and a maximum value of, each of the minimum and maximum values based on values of the associated computing system parameter determined during time periods longer than each of the plurality of time periods (para. 90, The characteristic parameter C1 is a statistical or mathematical parameter for describing a characteristic of the behaviour of the time series of the time series parameter P1 during a certain time period such as, for example, the mean value, the standard deviation, the maximum value, the minimum value, the parameter range (maximum value minus minimum value), the slope, the maximum minus slope, the minimum minus slope, the maximum plus slope, the minimum plus slope, the skewness, the kurtosis, or the like. ); 
predicting, based on the plurality of computing system parameter values and their associated minimum and maximum values, and a predictive model, … values of each of the computing system parameters (fig. 2, step S6, set candidate charactersitcs parameter for each parameter P, characteristic C, time period T; para. 138, for the third time series parameter, it could be determined that the third time series parameter is correlated to the first operation state of the Venus Express Space Probe based on the characteristic parameters average value, maximum value and minimum minus slope (i.e. similar values in the first time periods but different to the values in the second time periods).); 
determining, during an additional time period, second computing system parameter values of the plurality of computing system parameters (fig. 2, step S3 second time period N; para. 57); 
detecting at least one second parameter value falls outside a range defined by the predicted minimum and maximum values of the respective computing system parameter (fig. 2, step S10 compare C for time period N against C for time periods Ts, step S12 outputing correlation information data; para. 25-27); and 
initiating a mitigating action based on the detecting (para. 8, analayzing time series data for anomoly detection).
Mart discloses predicting … values of each of the computing system parameters and detecting at least one second parameter value falls outside a range defined by the predicted … values as recited above. However in the same embodiment Mart does not specifically disclose predicting minimum and maximum values and detecting at least one second parameter value falls outside a range defined by the predicted minimum and maximum values. However in an alternate embodiment Mart discloses analysis of time series data for the purpose of anomoly investigation (para. 9, 46) and time series data including maximum and minimum values (para. 90). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine an anomony by determining if a parameter is out of maximum and minimum range in order to detect an anomoly using time series analysis to prevent further occurrence or minimize the impact of the anomoly (para. 9).
 
Regarding claim 2, Mart further discloses wherein the associating of the values of the plurality of computing system parameters with each of the plurality of time periods includes determining, within each of the plurality of time periods, one or more of: a number of client devices failing to connect to a network, a number of client devices successfully connecting to the network, a number of client devices that failed authentication, a number of clients that failed to associate with an access point, a number of clients that failed to obtain an IP address from a DHCP server, a number of clients that failed for an unknown reason, a number of unique client devices, or a number of unique client devices that failed to connect to the network. (para. 81)

Regarding claim 3, Mart further discloses wherein the determining of the values of the plurality of parameters includes determining, within a predetermined time window, one or more of a day of a month, a day of a year, a day of a week or a time in a day (para. 98).

Regarding claim 5, Mart further discloses wherein the mitigating action includes one or more of: restarting a dynamic host control protocol (DHCP) server, restarting an authentication server, generating an alert, increasing a transmission power of a wireless transmitter, changing a communication channel of a wireless device, changing a communication bandwidth utilized by a device, changing a power level of a wireless device, shutting down or blocking a network port, switching a broadcast transmission to a unicast transmission, renewing a security certificate(s) of one or more user devices, electronically configuring a switch, restarting a switch, performing a communications test over a cable, disconnecting a particular client device, rebooting an AP, re-initiating a radio, stopping or limiting a guest portal access (para. 9, 46).

Regarding claim 6, Mart further discloses further comprising: 
determining a prediction error between each of the second computing system parameter values and the parameter's respective range (fig. 2, step S10; para. 111); 
second determining the prediction error meets a first criterion (fig. 2, step S10; para. 111).
Mart does not specifically disclose in response to the second determining, adapting the model to minimize a square root of a sum of squared prediction errors. However Official notice is taken that such a feature is well known in the art in modeling predictions. Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply a square root of a sum of squared prediction errors in the system of Mart for anomaly detection.

Regarding claim 7, Mart further discloses further comprising: 
reevaluating the prediction error in response to the adapting (fig. 2, looping; para. 111); and 
re-adapting the model in response to the reevaluated prediction error meeting a second criterion (id).

Regarding claim 9, Mart discloses a system, comprising: 
hardware processing circuitry (fig. 3); 
one or more hardware memories storing instructions (fig. 3) that when executed configure the hardware processing circuitry to perform operations corresponding to the method of claim 1, and is thus similarly rejected.

Claims 10-11 and 13-15 recite substantially identical subject matter as recited in claims 2-3 and 5-7, respectively, and are thus similarly rejected.

Claim 17 recites a non-transitory computer readable storage medium corresponding to the method of claim 1, and is thus similarly rejected.

Claims 18-20 recite substantially identical subject matter as recited in claims 2, 6, and 7, respectively, and are thus similarly rejected.

Claims 4, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Heras et al in view of Tran et al (US Pub. 9,648,464).

Regarding claims 4 and 12, Mart does not specifically disclose wherein the determining of the values of the plurality of parameters comprises counting a number of occurrences within a predetermined time period that a signal strength parameter value falls within each of a plurality of signal strength level ranges, and wherein each of the number of occurrences within each of the signal strength level ranges is a parameter value of the plurality of parameter values. However Tran from an analogous art discloses signal strength (RSSI) as a parameter in customer data analytics (col. 4, lines 9+; col. 13, lines 16+). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize signal strength as suggested by Tran in the system of Mart in order to perform model prediction (col. 13, lines 16+).

Regarding claims 8 and 16, Mart does not specifically disclose wherein the model is a linear prediction model, the plurality of computing system parameter values includes n parameter values, and the linear prediction model is a n×3n matrix. However Tran from an analogous art discloses this feature (col. 5, lines 47+). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize linear regression model as suggested by Tran in the system of Mart in order to perform model prediction (col. 13, lines 16+).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468